Citation Nr: 0621868	
Decision Date: 07/24/06    Archive Date: 08/10/06	

DOCKET NO.  05-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant served in a reserve component from October 1954 
to October 1962.  He performed no active duty other than for 
training purposes.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

In September 2005, the appellant was afforded a hearing at 
the RO before a decision review officer (DRO).  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of further action that is required on your 
part.


REMAND

The appellant advises the Board that his current hearing 
problems were caused by noise trauma while he was on active 
duty for training during a period of service in a reserve 
component.  Specifically, it is alleged that the appellant's 
hearing was injured by exposure to grenade explosions as well 
as rifle fire, plus weapons fire from .50 caliber machine 
guns.  The appellant also reports noise exposure while 
working as a civilian but states that, although he worked in 
a factory and in construction, he did not actually operate 
power tools himself, and wore hearing protection whenever he 
was around power tools.  It is requested that the appellant 
be afforded the benefit of the doubt.  

As to entitlement to service connection for bilateral hearing 
loss and tinnitus, a remand is required because, while the 
record shows the appellant being diagnosed with bilateral 
hearing loss and tinnitus due to a history of noise exposure 
(see, e.g., the June 2004 opinion by Patricia Cronin, M.S.), 
it does not contain a VA medical opinion as to the 
relationship, if any, between the claimed disorders and 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

On remand, the appellant should also be notified that the 
record is devoid of any medical evidence showing complaints, 
treatment, findings, or diagnoses of bilateral hearing loss 
and/or tinnitus for over 40 years after his separation from 
military service.  Therefore, since such evidence is critical 
to establishing his claim, he should be invited to obtain and 
associate with the record any relevant evidence showing this 
treatment.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there); 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.303 (2005).  

On remand, the RO should also contact Ms. Cronin and ask her 
to provide VA with copies of any documents she relied upon in 
reaching her June 2004 conclusion.  

Therefore, the appeal is REMANDED for the following action:  

1.  The RO should send the appellant a 
corrective notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The corrective notice should, 
among other things, invite the appellant 
to submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The RO should notify the appellant 
that the current record is devoid of 
medical evidence showing complaints, 
treatment, findings, or diagnoses of 
bilateral hearing loss and/or tinnitus 
for the first 40 years following his 
separation from military service.  He is 
invited to identify the location of any 
relevant medical records during this time 
period so that VA may attempt to obtain 
them on his behalf.  If such records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.  If any identified records 
are Federal records, a written 
unavailability memorandum must be 
prepared and added to the claims file.  

3.  The RO should contact Ms. Cronin and 
ask her to provide copies of any 
documents she relied on in preparing her 
June 2004 diagnosis and opinion.  

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the appellant should be 
afforded VA examinations by an ear, nose 
and throat (ENT) specialist and an 
audiologist.  The claims folder is to be 
provided to the examiners for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by must be accomplished and 
all clinical findings should be reported 
in detail.  Following the examinations 
the examiners are to take into account 
the June 2004 audiological opinion 
supplied by Ms. Cronin and jointly 
address whether it is at least as likely 
as not (i.e., is there a 50/50 chance) 
that the appellant has tinnitus and/or a 
hearing loss in either ear as defined by 
VA at 38 C.F.R. § 3.385 (2005)?  If so, 
is it at least as likely as not that any 
hearing loss and/or tinnitus was incurred 
in or aggravated by military service?  A 
complete rationale for any opinion 
offered must be provided.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  If, while in remand status, 
additional evidence or information 
received, or not received, triggers a 
need for further development, assistance 
or notice, such as providing the 
appellant with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b).  

7.  Thereafter, the RO must readjudicate 
the appellant's claims.  The RO is 
advised that it is to make determinations 
based on the law and regulations in 
effect at the time of its decision, to 
include any further changes in VA's 
statutory duty to assist the appellant 
and any other applicable legal precedent.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  If the 
appellant fails to show for either VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2005).  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

